Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 (18 U.S.C. Section1350) The undersigned executive officer of Bar Harbor Bankshares (the "Registrant") hereby certifies that the Registrants Form 10-Q for the quarter ended September 30, 2006 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained therein fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/Joseph M. Murphy Name: Joseph M. Murphy Title: Chief Executive Officer Date: November 8, 2006 Note: A signed original of this written statement required by Section906 of the Sarbanes-Oxley Act of 2002 has been provided to Bar Harbor Bankshares and will be retained by Bar Harbor Bankshares and furnished to the Securities and Exchange Commission or its staff upon request.
